DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3. 	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the independent claims 1, 10 and 11, respectively cite “the communication apparatus to control the state of the communication apparatus …”, “if the state of the communication apparatus has transitioned …”, and the state of the communication apparatus is controlled such that,” .
 	“The state” of the communication apparatus has not previously defined. Thus it is not clear what “the state” is related to in the independent claims 1, 10 and 11. Claims 2-9 are dependent to claim 1 which is rejected under the 35 U.S.C. 112 (pre-AIA ), second paragraph, thus claims 2-9 are also rejected under the 35 U.S.C. 112 (pre-AIA ), second paragraph. 
 	Correction is required. 
 
Claim Rejections - 35 USC § 102
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



6. 	Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ozturk et al. (Publication No. US 2020/0169922). 
 	Regarding claim 1. Ozturk teaches a communication apparatus capable of executing concurrent communication with a first base station and a second base station based on Dual Connectivity (DC) defined in cellular communication standards of the Third Generation Partnership Project, the first base station operating as a master node in the DC and the second base station operating as a secondary node in the DC (Ozturk, the Abstract, Figures 7A-7B, pp [100]-[105]), the communication apparatus comprising: 
 	one or more processors (Ozturk, pp [6]-[7]); and 
 	one or more memories that store a computer-readable instruction that causes, when executed by the one or more processors, the communication apparatus to control the state of the communication apparatus such that, if the state of the communication apparatus has transitioned from an RRC_Inactive state to an RRC_Connected state in a state in which settings related to the DC are maintained, the RRC_Connected state is maintained regardless of whether or not connection processing for establishing a connection to the second base station is Ozturk, Figures 7A-7B, pp [100]-[105], Figures 8A-8B, pp [111]-[117]). 
 	Regarding claim 10. Ozturk teaches a control method to be executed by a communication apparatus capable of executing concurrent communication with a first base station and a second base station based on Dual Connectivity (DC) defined in cellular communication standards of the Third Generation Partnership Project, the first base station operating as a master node in the DC and the second base station operating as a secondary node in the DC (Ozturk, the Abstract, Figures 7A-7B, pp [100]-[105]), the control method comprising: 
 	if the state of the communication apparatus has transitioned from an RRC_Inactive state to an RRC_Connected state in a state in which settings related to the DC are maintained, controlling the state of the communication apparatus to maintain the RRC_Connected state regardless of whether or not connection processing for establishing a connection to the second base station is successful (Ozturk, Figures 7A-7B, pp [100]-[105], Figures 8A-8B, pp [111]-[117]). 
 	Regarding claim 11. Ozturk teaches a non-transitory computer-readable storage medium storing therein a program for causing a computer that is included in a communication apparatus Ozturk, Figures 7A-7B, pp [100]-[105]), 
 	wherein the state of the communication apparatus is controlled such that, if the state of the communication apparatus has transitioned from an RRC_Inactive state to an RRC_Connected state in a state in which settings related to the DC are maintained, the RRC_Connected state is maintained regardless of whether or not connection processing for establishing a connection to the second base station is successful (Ozturk, Figures 7A-7B, pp [100]-[105], Figures 8A-8B, pp [111]-[117]).
 	Regarding claim 2. Ozturk teaches the communication apparatus according to claim 1, wherein, if the communication apparatus has succeeded in connection processing for establishing a connection to the first base station in a state in which settings of the DC are maintained, the state of the communication apparatus is controlled to transition from the Ozturk, Figures 8A-8B, pp [111]-[117]). 
 	Regarding claim 3. Ozturk teaches the communication apparatus according to claim 1, wherein, if the communication apparatus has failed in connection processing for establishing a connection to the first base station in a state in which settings of the DC are maintained, the state of the communication apparatus is controlled to transition from the RRC_Inactive state to an RRC_Idle state (Ozturk, Figures 7A-7B, pp [100]-[105]).
 	Regarding claim 4. Ozturk teaches the communication apparatus according to claim 1, wherein, if the state of the communication apparatus has transitioned to the RRC_Connected state and the communication apparatus has failed in the connection processing for establishing a connection to the second base station, the communication apparatus notifies the first base station of a failure of the connection processing (Ozturk, Figures 7A-7B, pp [100]-[105], Figures 8A-8B, pp [111]-[117]). 
 	Regarding claim 5. Ozturk teaches the communication apparatus according to claim 4, wherein the communication apparatus receives a message that instructs the communication Ozturk, Figures 8A-8B, pp [111]-[117]). 
 	Regarding claim 6. Ozturk teaches the communication apparatus according to claim 1, wherein the connection processing is performed using a random access procedure (Ozturk, Figures 7A-7B, pp [100]-[105], Figures 8A-8B, pp [111]-[117]). 
 	Regarding claim 7. Ozturk teaches the communication apparatus according to claim 1, wherein the computer-readable instruction causes, when executed by the one or more processors, the communication apparatus to notify a user that communication cannot be performed with the second base station (Ozturk, Figures 7A-7B, pp [100]-[108]).
 	Regarding claim 8. Ozturk teaches the communication apparatus according to claim 1, wherein the first base station is a base station of Long Term Evolution (LTE) and the second base station is a base station of the Fifth Generation (5G) (Ozturk, Figure 1, pp [46]-[47]). 
 	Regarding claim 9. Ozturk teaches the communication apparatus according to claim 1, wherein the communication apparatus is a digital camera (Ozturk, pp [52]). 

7.  	Related references found 
	Jha et al. (Publication No. US 2015/0146599)
 	Zhang et al. (Publication No. US 2017/0318504) 
 	Jiang et al. (Publication No. US 2020/0112853) 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 






/HUY C HO/Primary Examiner, Art Unit 2644